
	
		I
		112th CONGRESS
		1st Session
		H. R. 3572
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit the televising of Supreme Court
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 The Cameras in the Courtroom Act of
			 2011.
		2.Amendment to
			 title 28
			(a)In
			 generalChapter 45 of title 28, United States Code, is amended by
			 inserting at the end the following:
				
					678.Televising
				Supreme Court proceedingsThe
				Supreme Court shall permit television coverage of all open sessions of the
				Court unless the Court decides, by a vote of the majority of justices, that
				allowing such coverage in a particular case would constitute a violation of the
				due process rights of 1 or more of the parties before the
				Court.
					.
			(b)Clerical
			 amendmentThe chapter analysis for chapter 45 of title 28, United
			 States Code, is amended by inserting at the end the following:
				
					
						678. Televising Supreme Court
				proceedings.
					
					.
			
